UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-1771


In re:   VINCENT L. ABELL,

               Debtor,
-------------------------------------

VINCENT L. ABELL,

                Debtor – Appellant,

           v.

MARIA THERESA WILSON,

                Appellee,

ROGER SCHLOSSBERG, Chapter 11,

                Trustee - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt.    Deborah K. Chasanow, Senior District
Judge. (8:14-cv-01037-DKC)


Submitted:   February 20, 2015              Decided:   March 2, 2015


Before NIEMEYER and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Philip J. McNutt, HUGHES & BENTZEN, PLLC, Washington, D.C., for
Appellant. Richard M. Goldberg, Anastasia L. McCusker, SHAPIRO,
SHER, GUINOT, & SANDLER, Baltimore, Maryland; Randell C. Ogg,
LAW OFFICES OF RANDELL C. OGG, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Vincent L. Abell appeals from the district court’s order

upholding    the   bankruptcy   court’s         order   imposing   sanctions    on

Abell for failure to comply with the court’s order compelling

his   compliance    with   discovery       in    his    bankruptcy   case.     On

appeal, Abell asserts due process challenges and argues that the

bankruptcy    court    abused    its       discretion       by     imposing    the

sanctions.     We have reviewed the record and find no abuse of

discretion and no reversible error.               Accordingly, we affirm for

the reasons stated by the district court.                 Abell v. Wilson, No.

8:14-cv-01037-DKC (D. Md. July 3, 2014).                 We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                                        AFFIRMED




                                       3